Grant, J.
(dissenting). Plaintiff was injured by the tender of a switch-engine in a public street known as “ Park Avenue,'' in the city of Jackson, where that avenue crosses the defendant's tracks, September 19, 1887. He claims that the tender and engine ■ were backed up against him without any warning by ringing the bell or blowing the whistle. The allegation in the declaration is that he was injured “ while walking on and along said public highway, with all due care and caution.''
Plaintiff was 14 years and three months old. He was born and reared in Germany, in a town of about 2,000 inhabitants, through which a railroad passed. He there lived within half a mile of a railroad crossing, and saw the cars daily. He went to school till he was about 14 years old, when he came to this country, arriving at Jackson in July, 1887, where he lived with his uncle. On the morning of the accident he was on his way to his daily work, being late. On page 614 is a diagram showing the situation of Park avenue, the railroad tracks, and the passenger-house.
Main street crosses Park avenue nearly, at right angles, and to the north of the passenger-house, the north-west corner of the passenger-house being very near Main street. The accident occurred on track marked “No. 3.” The engine and tender were standing on this track near the east side of Park avenue, with the engine facing east. Plaintiff's place of work was in the north-western part of the city. His home was south upon Park avenue. The *615course lie took on this morning was not the most direct from his home to his work, nor the one he usually took. He approached the crossing on the west side of the 'avenue. As he approached the track, he inclined to the right, and testifies that he was near the center of the avenue when he reached track No. 3; his intention then being to go around the passenger-house on Park avenue, north to Main street. He then changed his mind, and concluded to go to the platform of the passenger-house, across the-company’s grounds, and reach Main street at the north-west end of the depot. He did not go from that point directly across the tracks to the platform, but turned his back to the tender, and walked in the center of track No. 3 to the west. He heard no bell or whistle. He had taken but two or three steps when the tender approached him. He heard the noise, looked back, and, seeing it very near him, in his confusion jumped first to one side and then to the other, when he was struck. Such, in brief, is his statement of the manner in which the accident occurred. He had lived in Jackson about two months, and had crossed these tracks on Park avenue several times, and had daily crossed the railroad for a long time, either there or elsewhere. Once he had jumped onto a train near the Michigan Southern depot, and was driven off. The case is of sufficient importance to quote some of his testimony. "

*614


*615On direct examination he testified:
“Was going to work in the morning, and cut across the track. First I was going around the depot, then I made my mind up and went towards the platform. That engine was standing on the east side of the crossing. I was going west, and I kept right on going west, and the engine started off. I didn’t hear it coming, and as soon as I heard it rattle I looked around, and she was right up to me, about two or three feet from me. I made a jump, but could not get off. She caught me on the heel, and throwed me down, and dragged me quite a ways.”
*616On cross-examination he testified as follows:
“ Q■ If I understand you, you walked right between those rails?
“A. Yes, sir.
“ Q■ Then you were not going towards the depot platform, was you?
“A. Yes, sir.
“ Q. You could not be going towards the depot platform and keep on between the rails, could you?
“A. Yes, I could.
“ Q. The track didn't run up to the platform?
“A. It runs towards the platform up that far, and then I cross oyer.
“ Q. Isn't it a fact that you started to walk down the track to go out to Main street?
“A. I started on that’way, but I made up my mind I Ayas going to go to the platform.
“ Q. You had not steered directly towards the platform, had you?
“A. No, sir.
“ Q. But walked right along the track?
“A. Yes, sir.
“ Q. West? And this engine right behind you?
“A. Yes, sir.
“ Q. You expected Avhen you turned to go right down across the railroad grounds to Main street, did you?
“A. I expected to go to the platform, and on the platform to Main street.
“ Q. You were not going to the depot on any business that you had with the road?
“ A. No.
“ Q. You had stopped walking along the street?
41 A. No, sir.
•“ Q. And was going betAyeen the rails?
•“ A. Yes, sir.
41 Q. Then you had stopped crossing the railroad along with the street? You had stopped going that way, the same way the street goes, and had turned to go the same way the tracks were?
“A. That is all; I turned.
“Q. And had gone how far on your road along between the rails when you heard the engine just behind you?
*617J!A. About two or three steps.
“Q. Tell me, if you will, what made you turn your back to an engine, and walk right along between the rails of the same track that the engine was standing on?
“A. I don’t know.
“Q. You knew if the engine did start up you would hare to get out of those tracks or be hurt, didn’t you?
“A. I did not hear it until it got up to me.

,“Q. You knew that an engine standing there that morning was liable to start up at any time, didn’t youl


“A. Yes, sir.

“Q. You turned your back toward the engine, and walked west between the rails?
“A. Yes, sir.
“Q. But before you turned your back to the engine you saw the engine standing there?
“A. Yes, sir.
“Q. How long was it before you turned round to go there that you saw it last?
“A. I don’t know.
“Q. Where was you the last time you saw the engine before you heard it come up behind you?
“A. I was not in the center of the street. I was about on the side where the sidewalks cross.
“Q. Which way was you going?
“.A. West.
“Q. Going west?
“A. Yes, sir.
“Q. The last time you saw the engine before you heard it close up to you?
“A. Yes, sir.
“Q. That was after you turned to go west?
“A. Yes, sir.
“■Q. How far south of the track the engine stood on was you the last time you saw it before you turned to go towards the'platform or to go west?
“A. About 10 or 12 feet from the engine. I was southwest from the engine.
“Q. And where was you the last time you saw it before you turned?
*618“A. I was on the railroad track then.
“Q. On this same track that you got hurt on?
“A. I don’t know.
“Q. Over in Germany, where you lived, did they have a law that people must not walk on the railroad?
“A. Yes, sir.
“Q. How did you expect, if you were walking between those rails, you were ever going to get onto the depot platform?
“A. I walked up so far, and then crossed over.

“Q. Why didn’t you go right towards the depot platform across the tracks, instead of walking between the rails?


“A. I don’t lenow.”

On redirect examination, he testified that he was walking right straight between the rails.
The engineer and fireman were upon the engine, one of whom- plaintiff saw. The plaintiff’s case was unsupported by any other evidence, except that of two witnesses who testified only in regard to a failure to ring the bell or blow the whistle. Three witnesses, two of whom are not in the employ of the defendant, testified that the plaintiff was trying to catch on the engine while it was. in motion, and that he fell and was injured in so doing. Three others testified that plaintiff told them that he was injured while attempting to get upon the engine. This is denied by the plaintiff, and, while this would be a proper question for the determination of a jury, still I deem it proper to refer to it as explaining the plaintiff’s actions and some of his testimony, and to show the weakness of his case, which the court took from the jury.
1. I think this case is clearly ruled by Kelly v. Railroad Co., 65 Mich. 186. I quote with approval the language of my Brother Champlin in that case:
“ The right of the public in a highway crossing a railroad is simply a right of passage across the railroad. The public, and no individual thereof, have the right to *619commit a trespass upon the railroad company’s property within the limits of the highway crossing. He cannot interfere with the rails or grounds, or obstruct the tracks, simply because it is in the highway, without committing a trespass. The highway crossing is for the purpose of passage from one side of the railroad to the other, and any other use thereof, whether between the tracks or between • the rails, is unwarranted. The right of way and of use, when not used or required for. the purpose of passage across the railroad, belongs to the railroad company, and may be used by it in the same manner as if no street crossing was there.”
The theory of the declaration in the present case is that plaintiff was walking along the public highway across the defendant’s tracks for passage in the usual manner, not that he was passing across the highway along the tracks. Kelly had commenced his. trespass before he reached the highway, while Fehnrich commenced his upon the highway. Granting' that the plaintiff had the right to use any part of this highway for the purpose of passage across the defendant’s tracks, and that he was in the exercise of that right up to the time he reached the center, it does not follow that he had the right to then turn and pass along the company’s tracks and across, the highway, not for the purpose of going directly into another highway, but of entering upon the company’s" grounds, where he had no business, and at that time no right.
The moment a traveler ceases to use the highway across a railroad for the legitimate purpose of passage in the usual manner, and walks along the tracks for his own convenience, that moment he becomes a trespasser. And especially must this be true when he so uses them for the purpose of passage over the railroad grounds, where he has no right of passage. In so doing it is .too clear for argument that he is not using the highway for the *620legitimate purpose of crossing. What difference can it possibly make where the trespass began?
2. Plaintiff by his own gross negligence contributed to the injury. He did not lack in age, experience, capacity, knowledge, or opportunity for observation. The danger was as apparent to him as it-would have been to an adult. As stated in Bird v. Railroad Co., 86 Mich. 79, “a train standing upon a highway, with an engine attached, is of itself notice of danger.” When one is old enough to see and comprehend the. danger, he must be charged with contributory negligence when he deliberately walks into the dangerous place. Plaintiff admits that he saw, knew, and comprehended the danger. The facts are admitted, and no question was left for the determination of the jury. The learned circuit judge said upon the trial:
“Plaintiff saw this engine there, with one man in it. He stepped up to the track, and deliberately stepped between the rails upon which that engine stood, walking west. * * * I find it impossible for me to state a case to the jury, from his standpoint, upon the question of whether or not he contributed materially to the injury by his own carelessness, as I can find and think of no language appropriate to express a ease on which I think «the jury would he justified in rendering a verdict in his favor.”
It would have been impossible, in my judgment, for 12 honest jurors to have reached any other conclusion, and in such mase the question is one of law, for the court, and not of fact, for the jury.
Judgment should be affirmed.
Champlin, C. J., concurred with Grant, J.